UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2097



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN WESLEY FAIRCLOTH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. Malcolm J. Howard, District
Judge. (CR-95-72)


Submitted:   December 14, 2000         Decided:     December 19, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Wesley Faircloth, Appellant Pro Se. Janice McKenzie Cole,
United States Attorney, Rudolf A. Renfer, Jr., Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Wesley Faircloth appeals the district court’s orders in

relation to the Government’s collection of his criminal fine.    We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    United States v. Faircloth, No. CR-95-72

(E.D.N.C. Aug. 1, 2000).*   In addition, we deny all pending motions

and dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
July 25, 2000, the district court’s records show that it was
entered on the docket sheet on August 1, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2